Matter of Graves v City of New York (2019 NY Slip Op 06139)





Matter of Graves v City of New York


2019 NY Slip Op 06139


Decided on August 13, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 13, 2019

Renwick, J.P., Richter, Gesmer, Kern, Singh, JJ.


151403/16

[*1]9150 In re Gary Graves, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents. 
Center for Community Alternatives, College and Community Fellowship, Community Service Society of New York, The Fortune Society, Legal Action Center, The Legal Aid Society, Legal Services NYC, Mobilization for Justice, Inc. and Youth Represent, Amici Curiae.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Carol Robinson Edmead, J.), entered on or about September 5, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 21, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 13, 2019
CLERK